Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0079591 to Yang (“Yang”).
Regarding claims 13 and 15-21, Yang discloses an anode material for a lithium ion battery comprising carbon coated silicon oxide. Yang at Abstract. The silicon:oxygen ratio in the silicon oxide ranges from 3:1to 1.1:1, comporting to a range for “y” in the chemical formula of the silicon oxide material SiOy of 0.33-0.9. Id. at paragraph [0040]. The material includes silicon crystallites dispersed throughout the matrix having a crystallite size of 1-5Onm. /d. at paragraph [0041]. The material additional includes residual MgO. /d. at paragraph [0058]. In particular, in Example 1 of Yang the starting amount of SiO was 2 grams, which provides a starting amount of oxygen in the SiO of 0.72 grams. The final silicon product after reduction was SiO0.8, meaning that 0.144 grams of the oxygen in the starting SiO was converted to MgO during the reaction. Thus, there were 0.009 moles of MgO generated, amounting to a weight of MgO of 0.36 grams of MgO following the ball milling process. Given the total amount of starting material of 2 grams of SiO and 0.218 grams of Mg, this means that the material present after ball milling was 0.36/2.218 x 100 = 16% mass MgO. 
The specific surface area of the active material was 24.5 m2/g.  While this is not the final product of Yang, the material nonetheless could be used as an anode material and thus meets all the limitations of claim 13, thereby anticipating it.
Regarding claim 22 and 24, in example 1 of Yang, SiO powder is ball milled with Mg powder leading to Mg reduction of SiO to arrive at a mixture of SiO0.8 and MgO.
Further regarding claims 23, 28, and 29 the Office notes that any temperature above absolute zero provides some source of heat energy and thus may be considered a heat treatment. Thus, the process of Yang is considered to correspond to a general heat treatment step because it is necessarily carried out above absolute zero. Regarding the requirement that the process be carried out in a non- oxidizing environment, it is noted that the product is a reduction product, thus the atmosphere was not oxidizing. Following production of the material comprising 16 mass percent MgO, the MgO was substantially removed with hydrochloric acid. Although Yang aims to remove all of the MgO, it makes clear that residual MgO compound remains after this acid treatment. Yang at paragraph [0058].
Further regarding claim 25, Example 1 notes that a powder (i.e., solid separated from liquid) was obtained after the acid treatment, and this powder was this washed and vacuum dried.
Further regarding claim 30, the Mg metal particles used were of 200 mesh, so substantially less than 300 micron D50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 and 25, 26, 28-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang. As noted above, Example 1 of Yang arrives at a mixture comprising 0.36 grams of MgOin 2.218 grams of material prior to any acid treatment. Yang is silent regarding how much MgO remains after acid treatment, but its general teaching is that as much as 10% may remain after acid treatment, which would lead to 0.036 grams of MgO and a total amount of material remain of 1.894 grams of material or 0.036/1.894 x 100 = 1.9%. Thus, although Yang doesn’t expressly disclose a material having 1-60% by mass MgO after acid treatment, following one of the suggested acid treatment protocols in Yang to its Example 1 would result in such a composition, thereby rendering the composition obvious.
Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Patent Application Publication No. 2018/0151868 to Kim (“Kim”). Yang is applied as described above. Regarding claim 27, Yang is silent regarding providing a carbon additive to the initial mixture for reduction reaction. Kim is directed to an alternative method for arriving at similar| carbon coated metal- reduced silicon oxide compositions. Kim discloses that rather than waiting until the silicon oxide has been reduced to introduce the carbon to the system, the carbon may be provided to the original mixture along with the SiO and metal reductant. Thus, the claimed method step is considered to be nothing more than a commonly known alternative method step for arriving at the same result as Yang’s carbon coating after reduction.
Further regarding claim 31, Yang discloses providing energy for its reaction via high energy ball milling. Kim discloses an alternative method of providing energy to the reaction mixture, which includes heat treatment in an argon atmosphere at 600 C. Kim at paragraph [0040]. Thus, performance of a thermal reduction instead of a ball-milled reduction in Kim is considered to be nothing more than the obvious use of a commonly known alternative means of providing the necessary energy for the reduction reaction to occur.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.  Applicant argues that Yang fails to disclose an anode material having 1-60% manganese oxide after acid washing, and that because Yang attempts to remove as much of the oxide as possible through acid washing that the amount also would not be obvious.
With regard to the product claims, Applicant ignores the pre-acid-washed material of Yang, which can also be considered an anode material, that anticipates those claims.  The same is true for method claims that do not require an acid washing step.
Regarding the claims that do require an acid washing step, Applicant does not address the reasoning on which the Office relies for finding the amount obvious – namely that regardless of Yang’s desire to eliminate as much of the manganese oxide as possible, at least one of the methods it guides the person of ordinary skill in the art to use, would result in a manganese oxide content after acid washing falling within the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727